DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 
Claim 18 recites the limitation of “The embolic protection device of claim 27”. It is understood that Applicant intended to recite “The embolic protection device of claim [[27]]17”.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, which is dependent on claim 12, recites the limitation "the filter wire" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the limitation “the filter wire” has been interpreted as “a filter wire”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergheim (US 2014/0039544).
Referring to claim 1, Bergheim discloses an embolic protection device (Figs. 2 and 5A-5D), comprising: an elongate filter wire 66 (Fig. 5A) having a distal end region (near lead line 66A as shown in Fig. 5A); a filter anchor (stent frame 78 has been interpreted as a filter anchor because in the expanded configuration the diameter of the stent frame is larger than the inner diameter of aorta of other blood vessel (para [0052]: “The diameter of the frame (48) may be selected such that it substantially conforms to or is slightly larger than the inner diameter of the aorta or other vessel or body cavity in which placement of the filter assembly is desired.”(emphasis added)) coupled to the distal end region; a filter membrane 74 coupled to the filter anchor (para [0063]); and a bumper 82 FIG. 5A shows a stop latch (82) that is biased in a forward direction on the proximal collapsed end (78A) of the stent frame (78) which mates with a matching groove (84) contained within the lumen (64) of the sleeve (62). The mating of the stop latch (82) to the grove (84) prevents the proximal collapsed end (78A) from exiting the lumen (64) during deployment of the filter assembly (72) from the sleeve (62).”)
Referring to claim 2, Bergheim discloses the embolic protection device of claim 1, wherein the filter anchor includes a hoop (distal portion 78B includes hoops as shown in Fig. 5A). 
Referring to claim 3, Bergheim discloses the embolic protection device of claim 1, wherein the filter anchor includes a stent-like structure (para [0063]: “The filter assembly (72) comprises a porous bag (74) having an open proximal end (76) and a collapsible and expandable stent frame (78)” (emphasis added)). 
Referring to claim 4, Bergheim discloses the embolic protection device of claim 1, wherein the filter membrane includes a mesh (para [0063]: “The filter assembly (72) comprises a porous bag (74) having an open proximal end (76) and a collapsible and expandable stent frame (78)” (emphasis added)). 
Referring to claim 5, Bergheim discloses the embolic protection device of claim 1, wherein the filter membrane includes a sac (para [0063]: “The filter assembly (72) comprises a porous bag (74) having an open proximal end (76) and a collapsible and expandable stent frame (78)” (emphasis added))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bergheim in view of Cano (US 6,168,604).
Referring to claim 7, Bergheim discloses a transducer may be coupled to the delivery member for the surgeon to view the device under ultrasound (para [0078]). Bergheim discloses the invention substantially as claimed except for disclosing an 
Again referring to claim 7, however, in the same field of endeavor, which is a blood filter, Cano disclose to enable wire frame component and the distal tip component of a blood filter to be viewed ore clearly under fluoroscopic visualization inside a blood vessel a coating of gold, tungsten and platinum is applied to the components (col. 8, lines 46-58). In view of Cano’s teaching it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided a coating of gold, tungsten and platinum to the stent frame of Bergheim to allow the surgeon to view the filter inside an artery of a blood vessel to ensure that the location of the filter is at the desired location.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim in view of Chavan et al. (US 2006/0122522).
Referring to claims 8-11, Bergheim discloses the invention substantially as claimed except for disclosing a sensor coupled to at least one of the filter wire, the filter anchor, the filter membrane, or the bumper and wherein the sensor includes an impedance sensor, flow sensor and pressure sensor. 
Again referring to claims 8-11, however, in the same field of endeavor, which is a filter, Chavan discloses sensors or transducers can be placed in the body of the  for monitoring a variety of properties, such as temperature, blood pressure, strain, fluid flow, chemical properties, electrical properties, magnetic properties within the body, bladder pressure, and the like (para [0035]). Therefore, it would have been obvious to .

Claims 12-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim in view of Ogata et al. (US 2012/0296262).
Referring to claims 12 and 17 Bergheim discloses an embolic protection device, comprising: a filter anchor (stent frame 78); a filter membrane 74 disposed adjacent to the filter anchor (see the rejection of claim 1 above). 
Again referring to claims 12 and 17, Bergheim discloses the invention substantially as claimed except for disclosing an impedance sensor disposed adjacent to the filter anchor, the sensor being designed to provide a location indication to a clinician during delivery of the embolic protection device. 
Again referring to claims 12 and 17, however, Ogata discloses using an impedance sensor disposed adjacent to the working end of a catheter would help the surgeon to identify the location of the working end of the catheter within the blood 
Referring to claim 13, the modified device of Bergheim discloses the embolic protection device of claim 12, wherein the filter anchor includes a hoop (Bergheim: distal portion 78B includes hoops as shown in Fig. 5A).
Referring to claim 14, the modified device of Bergheim discloses the embolic protection device of claim 12, wherein the filter anchor includes a stent-like structure (Bergheim: para [0063]: “The filter assembly (72) comprises a porous bag (74) having an open proximal end (76) and a collapsible and expandable stent frame (78)” (emphasis added)).
Referring to claim 15, the modified device of Bergheim discloses the embolic protection device of claim 12, wherein the filter membrane includes a mesh (para [0063]: “The filter assembly (72) comprises a porous bag (74) having an open proximal end (76) and a collapsible and expandable stent frame (78)” (emphasis added)).  
Referring to claim 20, Bergheim discloses a method for placing an embolic protection device at least partially along an aorta (Fig. 2) without the use of fluoroscopy (para [0077]-[0078]), the method comprising: advancing an embolic protection device through a blood vessel to a position adjacent to an aorta, the embolic protection device comprising: a filter anchor (stent frame 78 has been interpreted as a filter anchor because in the expanded configuration the diameter of the stent frame is larger than the inner diameter of aorta of other blood vessel (para [0052]: “The diameter of the frame (48) may be selected such that it substantially conforms to or is slightly larger than the inner diameter of the aorta or other vessel or body cavity in which placement of the filter assembly is desired.”(emphasis added)), a filter membrane disposed adjacent to the filter anchor (para [0063]). a sensor disposed adjacent to the filter anchor, the sensor being designed to provide a location indication to a clinician during delivery of the embolic protection device; and sensing with the sensor to determine the location of the embolic protection device.
Again referring to claim 20, Bergheim discloses the invention substantially as claimed except for disclosing a sensor disposed adjacent to the filter anchor, the sensor being designed to provide a location indication to a clinician during delivery of the embolic protection device; and sensing with the sensor to determine the location of the embolic protection device. 
Again referring to claim 20, however, Ogata discloses using an impedance sensor disposed adjacent to the working end of a catheter would help the surgeon to identify the location of the working end of the catheter within the blood vessel to ensure that the working end is at a desired surgical location within the blood vessel (para [0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided an impedance sensor on the filter device of the Bergheim to allow the surgeon to sensing with the sensor to ensure that the position the filter is at an appropriate location in the blood vessel.
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bergheim in view of Ogata as applied to claim 12 above and further in view of Cano (US 6,168,604).
Referring to claim 16, Bergheim discloses a transducer may be coupled to the delivery member for the surgeon to view the device under ultrasound (para [0078]). The modified device of Bergheim discloses the invention substantially as claimed except for disclosing an ultrasound-visible coating disposed along at least a portion of the filter wire, the filter anchor, the filter membrane, the bumper, or combinations thereof. 
Again referring to claim 16, however, in the same field of endeavor, which is a blood filter, Cano disclose to enable wire frame component and the distal tip component of a blood filter to be viewed ore clearly under fluoroscopic visualization inside a blood vessel a coating of gold, tungsten and platinum is applied to the components (col. 8, lines 46-58). In view of Cano’s teaching it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have provided a coating of gold, tungsten and platinum to the stent frame of Bergheim to allow the surgeon to view the filter inside an artery of a blood vessel to ensure that the location of the filter is at the desired location.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim in view of Ogata et al. as applied to claim 12 above and further in view of Chavan et al. (US 2006/0122522).
Referring to claims 18-19, Bergheim discloses the invention substantially as claimed except for disclosing a sensor coupled to at least one of the filter wire, the filter 
Again referring to claims 18-19, however, in the same field of endeavor, which is a filter, Chavan discloses sensors or transducers can be placed in the body of the  for monitoring a variety of properties, such as temperature, blood pressure, strain, fluid flow, chemical properties, electrical properties, magnetic properties within the body, bladder pressure, and the like (para [0035]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided sensors to the stent frame 78 or filter membrane for monitoring a variety of properties to inform the surgeon or primary care doctor about the health properties inside the blood vessel of the patient. 

 Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771